Quorum
I am pleased to see that the Chairman of the Committee on Constitutional Affairs is here, because we have a delicate problem to solve. My dear Jo, if you will return to your seat. I will explain the problem that we have, ladies and gentlemen.
Rule 149 states that we can establish whether a quorum is present. As you know there are always large numbers in Parliament to debate its agenda and adopt the minutes, so in that case no quorum is required. However, Rule 149(3) states that if there is a prior request from at least forty Members, we can establish whether or not the quorum is present.
I have received a written request from forty Members who want us to verify whether or not the quorum is present. Therefore, obviously... Mr Posselt, please allow me to explain the facts. Obviously I consider that there is indeed a prior request that has been clearly made.
The problem is as follows: after that the Rules of Procedure are much vaguer. It does not say anywhere that the forty Members have to be present in the Chamber in order to submit this request for the quorum to be established, but it is also not excluded. I therefore have discretion. On previous occasions, which we have checked, the President of the sitting has always considered that the forty Members had to be in the Chamber in order to give some substance to Rule 149(4), which states that when the quorum is counted, the forty should be counted. That implies that the forty have to be present.
However, I have discretion, and there is also the way in which the request is worded: it concerns the vote on urgencies, which is all the urgencies; not just one of them but all of them. If we consider that the quorum request is admissible and the quorum is not present, all the urgencies will be dropped, and as you know they cannot be deferred. This means that we will not vote on Kashmir, the death penalty or Bangladesh. If we do not vote on them, we will not defer them to the next sitting. Parliament will not decide on these issues that are said to be urgent.
Before giving my opinion, I would therefore particularly like to have the opinion of the Chairman of the Committee on Constitutional Affairs. Mr Leinen, in your view, should I consider that the forty petitioners should be present in the Chamber as Rule 149(4) implies, or can I consider that a prior written request alone is sufficient, as Rule 149(3) implies? I shall listen closely to your reply.
Mr President, I have just looked it up, and it is true that Rule 149(3) states that, provided 40 of them do so together, Members may request that it be established whether or not the quorum is present. The quorum shall exist if one third of Parliament's Members are present in the Chamber. The President responds to such a request by establishing whether or not the quorum exists.
Then comes paragraph 4, which you mentioned, which states that 'Members who have asked for the quorum to be established shall be counted as being present [...], even if they are no longer in the Chamber.' We are presently in a sitting that has resumed and, in my view, Members who were present and said they wanted the quorum established should be counted as present even if they are not here in plenary this afternoon. That is how I understand paragraph 4.
I hear that you have received a request from 40 Members of this House for you to establish this afternoon whether the quorum is present or not. You can look around - one third of 785 is a little over 200, and there are about 30 of us here. Try as we might, we are unlikely to reach 200 this afternoon unless everybody turns up.
Mr President, we can discuss the matter but, if you determine that the number of Members present does not reach one third, then we cannot vote. That is what the Rules of Procedure say.
(DE) Mr President, Mr Leinen, I am a veteran of these topical and urgent debates. They used to be held on Fridays, then they moved to Thursday afternoons. All the groups regularly used to try the trick of making a request like this if there was some urgent matter that did not suit them, like the topic of Kashmir in this case.
That is why the Rules of Procedure were amended and the stipulation introduced that 40 Members - it may not be formulated very clearly, but that was the intention of the reform - have to be in the Chamber and contest the quorum. It was introduced because we were aware of the problem and, since then, there has never been the required number of Members present in the Chamber to request that the quorum be established, so it was always deemed to exist.
I think it is important legally to consider the intention of this rule. I am sure it can be looked up in the committee and plenary Minutes. The intention of the reform was to link the question of the quorum with a number of Members present that was high enough to prevent it becoming a frequent parlour game, for that would almost have ruined these debates. It was with the purpose of saving them that we introduced this quorum of 40 back then.
However, if we now make that 40 signatures, then the reform no longer makes sense.
(FR) Mr President, you asked for the opinion of our colleague Mr Leinen first, in order to find out our feelings on this. As my colleague has already said, it is true that this manoeuvre appears to be a little dilatory; in other words forty of our colleagues who, for reasons that are their concern, have not been able to attend this sitting, are trying to use measures and procedures in order to prevent an urgent debate taking place here this afternoon. I really think that perhaps, rather than scrupulously applying the rules, we should look at the spirit of the Rules of Procedure.
The spirit of the Rules of Procedure is really to ensure that the people who are tabling this quorum request are at least present so that they themselves can establish that there is no quorum. Otherwise, I find that the request is either a political manoeuvre or it is tactical, but it is dilatory. I would not wish, by strictly applying the law, for us to end up in the position where the urgent debates regularly organised on a Thursday afternoon, which are important, ended up being 'avoided', which would not enhance Parliament's work.
Mr President, I think the previous speakers have made valid points. I thought I understood Mr Leinen in reading out the Rules - and he will correct me if I am wrong - to imply that the Members should at least be here at the beginning of the sitting, even if they then leave. Any other interpretation surely would be entirely self-serving, because people who are absent can put in a demand to say that there is no quorum, but they have helped to ensure that there is no quorum! I cannot see how it could possibly be right to conclude that they can be entirely absent and say that the rest of us do not form a quorum.
The other fact is, frankly, habit on Thursday afternoons. We know there is never a quorum for the urgencies and, if is suddenly to be invoked now, that may be a problem with the Rules that we will have to sort out. If you are going to torpedo this afternoon's urgencies, you could torpedo every Thursday afternoon's urgencies.
My basic point is: how could it be possible to interpret the Rules to say that 40 absent people can say to the rest of us that we do not form a quorum and ensure that we do not make a quorum?
(PT) Mr President, it is not the first time that we have seen such a tactic and I would like to draw the attention of my fellow Members and of the Bureau to the following: all the world's parliaments have two things, rules and regulations but also parliamentary conventions, the established practice. This happens in all the world's parliaments, and this is customary practice for our Thursdays, as used to be the case with Friday mornings. We are all aware of this.
The tactic we are witnessing is obviously an unfair one and I believe that a demand by Members who are not present in the room cannot be considered. Furthermore, I should like to call on those Members who are more expert at preparing amendments to the Rules, namely Mr Leinen, and Mr Corbett as well, to prepare an amendment to this rule, stipulating the following: if there is a request for a quorum count and if the person who made the request is not present in the Chamber at the time the count is carried out, they will lose their per diem for that day, and all those who are not in the Chamber, if there is no quorum the count establishes that, shall lose half their per diem for that day, so that we can put paid to this type of tactic once and for all. It is an unfair attack on the way Parliament operates, and especially the way proceedings are conducted in Strasburg.
(PL) Mr President, I am not a lawyer, but it seems to me that decency dictates behaviour that differs from that exemplified by the applicants. That is one issue. Now a second: if someone is absent, there are no grounds for doubting whether or not there is a quorum. Thirdly, this approach to human rights matters, which are of particular importance to us, along with absence and attempts to break off proceedings, seems to me distinctly reprehensible. It seems to me that the spirit of the law is more important than its letter.
(FI) Mr President, the matter at issue should be dealt with in accordance with the Rules of Procedure of Parliament and in my opinion Mr Leinen does not have the authority to interpret the Rules of Procedure because it is not his place to act alone as their interpreter.
In my opinion, Mr President, it is your place to take responsibility for how we should proceed on the matter in question and afterwards the course you take should be examined by the Legal Office and the Presidents, otherwise this matter will become no clearer.
Mr President, on a point of order, I think Mr Leinen said that you should have been satisfied that the 40 Members were counted at the beginning - i.e. earlier on today. This has not happened. Did the President count the 40 Members who submitted this earlier on today? Obviously he did not. So, Mr Leinen's point that this satisfies paragraph 4 does not apply in this case.
(PL) Mr President, this is undoubtedly a procedure that should not have to take place, but we too are rational people. We can see, we have eyes, and I wish to say in all honesty that there is no quorum. We can all see that. We must not kid ourselves. We cannot come up with interpretations that are in breach of the Rules and the law. On the other hand, this is such an important matter that we cannot neglect it. I am therefore making a specific application for this debate to be held, but to make amendments to the Rules, and not to make interpretations that are out of kilter with the idea of the Rules. If we break the Rules and the Constitution, this means that we ourselves are doing something that is not good for democracy and we ourselves are violating it.
Mr President, actually the quorum issue does not relate to this debate. The debate can take place. The quorum issue concerns voting. I am surprised we are actually discussing this issue now because the quorum is really needed for the vote.
I agree with all my colleagues that these urgencies are very important issues. However, we have hardly any people here. Last time 58 out of 785 Members voted in this House. I really do not think it enhances the credibility of this House if you have so few voting and taking part on major issues. So I would urge you to make a decision at the vote because the issue is that it is not acceptable that there is never a quorum.
We think these urgencies are important. We should make sure that Members are present. We are trying to make sure that people do turn up to vote for these urgencies. It is not OK for us to keep passing urgencies when we do not have the full number of people.
(DE) Mr President, Mr Onesta asked me how I read Rule 149(4). I do understand that Mr Posselt and others are saying that we should act anyway, even if we do not keep to the Rules of Procedure. I am delighted with the Member's argument: either we have Rules of Procedure and keep to them, or we do not keep to them and therefore do not need them.
I may be Chair of the Committee on Constitutional Affairs, but it was Members before me who made this rule and adopted it in plenary with an absolute majority. Paragraph 4 is quite clear. It states: 'Members who have asked for the quorum to be established shall be counted as being present [...], even if they are no longer in the Chamber.' That is clear. If 40 Members, who were present at the sitting in Strasbourg, request that the vote or quorum be established, then they will be added to the number of those present. That is how I read it.
If you wish to have it otherwise, then you have to change paragraph 4 but, as for now, it reads as it reads. Mr Posselt, anyone who reads it must understand it that way; there is no other way to understand it.
Therefore, Mr President, now it is up to you to take a decision.
(DE) Mr President, Mr Leinen has accused me of suggesting that we ignore the Rules of Procedure. I was present when it was adopted, and you were not. The context was that, previously, 40 Members used to come into the Chamber, ask for the quorum to be established, and then leave. That is what the rule is about.
This is my interpretation having, believe me, listened to you very carefully. The way in which the request from the forty petitioners is worded does not mention the issue of Kashmir, but all the urgencies, all the urgencies this afternoon, including the death penalty. This is an important matter. We can have the debates without any problem, Mrs Gill is right. The issue solely concerns the vote, but I wanted to have this debate from the start so that there would not be ambiguity all afternoon.
I think that the reason why Parliament took the trouble to write Rule 149(4), stating that the Members who have asked for the quorum to be checked shall be counted, in accordance with paragraph 2, even if they are not in the Chamber, as Mr Posselt said, I think that this Rule was written solely to prevent Members from leaving the Chamber at the time of the count, which implies that they were present at the start of the count.
As I cannot see that the forty petitioners are present at the start of the count - unless, as Mrs Gill says, they are all present later at voting time, which we will check, in which case there will be a quorum request - I will follow the precedents set by the other presidents of sittings who, like me, have been faced with this problem, by saying that the quorum request cannot be validated because the forty petitioners are not present.
Having said that, Mr Leinen was right to draw our attention to the fact that the way in which paragraph 4 is written could cause confusion. This is why I think that this is a very good time - and it is not up to me to decide this, but to the competent bodies - for the Committee that you chair, Jo, to clarify very quickly whether or not paragraph 3 states that the Members have to be present when they submit their quorum request, and whether or not the Members have to be present when the count is done, at the start of the count. I think that the interpretation of the Committee on Constitutional Affairs will get us out of a tricky situation.
However, as far as today is concerned, given the importance of the debates, and given the opinions that you have given me, which clearly largely support what I have just said, and on the basis of the previous decisions, we are going to have our debates, and when it comes to the vote, if the forty petitioners are not present, I will not ask for the quorum to be checked. The debates will therefore begin.